Case 1:21-cv-04801-DLC Document 60 Filed 09/09/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ue ee re ee ee ee eee ee ee x
: 21lcv4801 (DLC)
RESTAURANT LAW CENTER, et al.,
ORDER
Plaintiffs,
-VY¥-

CITY OF NEW YORK, et al.,

Defendants.
fn nen ie ren rere ey er ee eee eee ee a ee x

DENISE COTE, District Judge:

The parties having submitted cross motions for summary
judgment, it is hereby

ORDERED that the initial pretrial conference scheduled for

September 15 is adjourned sine die.

Dated: New York, New York
September 9, 2021

i be Li
DENISE COTE
United States District Judge

 
